DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carolan et al., U.S. Patent Application Publication No. 2017/0351293 (herein Carolan).

Regarding claim 1, Carolan teaches an intelligent decision-making photonic signal processing system, comprising 
a multi-functional input unit, the multi-functional input unit having an array of output ports [Electronic interface that outputs a plurality (i.e. array) of signals (i.e. on output ports). See Carolan at paragraph 36; FIG. 1], 
[The electronic interface 110 a DAC (i.e. electro-optical conversion module) that encodes/converts digital signals to optical signals. See Carolan at paragraph 36; FIG. 1], 
light source arrays, the light source arrays having an array of output ports [Light source delivers signals (i.e. arrays). Carolan at paragraph 76], 
a signal processing module [Control circuitry 300. Carolan at paragraph 47; FIG. 3], 
a photoelectric conversion module, the photoelectric conversion module having an array of photodetectors, each photodetector having a first input port, a first output port, the first input ports of photodetectors are divided into an array of first input ports and an array of second input ports of the photoelectric conversion module, the first output ports of the array of photodetectors form an array of first output ports of the photoelectric conversion module [Detector array 130 (i.e. photoelectric conversion module) detects optical signals (i.e. an array of photodetectors) and generates detects signals that are converted back to parallel (i.e. an array) of electronic signals. Carolan at paragraph 39; FIG. 1], 
a multi-functional output unit, the multi-functional output unit having an array of input ports [Electronic interface 140 having a plurality (i.e. array) of inputs. See Carolan at paragraph 36; FIG. 1], and 
an artificial intelligence chip [Photonic integrated circuit (PIC) 120. Carolan at paragraph 37; FIG. 1], 
wherein the signal processing module comprises multiple analog signal processing units and multiple digital signal processing units [Control circuitry 300 includes multiple analog and digital processing units (e.g. controller 310, DAC 320, amplifier 330). Carolan at paragraph 47; FIG. 3]; 
[The input of the DAC (i.e. electro-optical conversion module) is connected to the outputs of the electronic interface. See Carolan at FIG. 1 and paragraph 36]; 
the array of output ports of light source arrays is connected to the array of second input ports of the electro-optical conversion module [The detector array 130 output is connected to the electronic interface 140. Carolan at paragraph 39; FIG. 1]; 
the array of first output ports of electro-optical conversion module is connected to the array of first input ports of the photoelectric conversion module through the analog signal processing units [The electronic interface 110 is connected to the detector array 130 through PIC. Carolan at paragraph 36; FIG. 1]; 
the array of second output ports of electro-optical conversion module is connected to the array of second input ports of the photoelectric conversion module through the digital signal processing units [The electronic interface 110 is connected to the detector array 130 through PIC. Carolan at paragraph 36; FIG. 1]; 
the array of first output ports of photoelectric conversion module is connected to the array of input ports of the multi-functional output unit [The detector array 130 output is connected to the electronic interface 140. Carolan at paragraph 39; FIG. 1], and 
the artificial intelligence chip is respectively connected to the electro-optical conversion module, the light source arrays, the multiple analog signal processing units and the multiple digital signal processing units of the signal processing module, the photoelectric conversion module, and the multi-functional output unit [The PIC 120 is connected directly or indirectly to the electronic interface’s DAC (i.e. electro-optical conversion module), light source arrays, the control circuitry 300 (i.e. including the analog and digital processing units), the detector array 130 (i.e. photoelectric conversion module), and the electronic interface 140 (i.e. multi-functional output unit). See Carolan at paragraphs 36, 39, 76; FIG. 1].

Regarding claim 2, Carolan teaches the intelligent decision-making photonic signal processing system of claim 1, wherein the analog signal processing units are a collection of analog neural network modules, signal filtering modules, pulse compression modules, and spectrum detection modules; and [Control circuitry 300 includes controller 310 comprises various analog related processing components which are used in the optical neural network (i.e. realize signal interaction via optical interconnects. Carolan at paragraph 47-48; FIG. 1 and 3].

Regarding claim 3, Carolan teaches the intelligent decision-making photonic signal processing system of claim 1, wherein the digital signal processing units are a collection of digital neural network modules, analog-digital conversion modules, and digital communication modules, and each of the digital neural network modules, the analog-digital conversion modules, and the digital communication modules realizes signal interaction via optical interconnects [Control circuitry 300 includes controller 310 (i.e. digital neural network module), DAC 320 (analog-digital conversion module), and amplifier 330 (i.e. digital communication module) which are used in the optical neural network (i.e. realize signal interaction via optical interconnects. Carolan at paragraph 47; FIG. 1 and 3].

Regarding claim 5, Carolan teaches the intelligent decision-making photonic signal processing system of claim 1, wherein the multi-functional output unit is used to output processed signals, and the processed signals are radio frequency signals, digital signals, or digital images [Electronic interface outputs signals processed by the PIC that include digital signals, such digital image signals. Carolan at paragraph 36; FIG. 1].

Regarding claim 6, Carolan teaches the intelligent decision-making photonic signal processing system of claim 1, wherein the artificial intelligence chip is a tensor processing unit (TPU), a graphics processor unit (GPU), a photonic analog chip, or a digital chip [The PIC 120 is a photonic analog chip. Carolan at paragraph 37; FIG. 1].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan et al., U.S. Patent Application Publication No. 2017/0351293 (herein Carolan) in view of Zhu et al., U.S. Patent Application Publication No. 2019/0080167 (herein Zhu).

Regarding claim 4, Carolan teaches the intelligent decision-making photonic signal processing system of claim 1. Carolan doesn’t teach that the multi-functional input unit is a radio frequency receiving antenna or a digital communication receiver for receiving multifunctional radio frequency signals. In the analogous field neural network platforms, Zhu teaches a multi-functional input unit is a radio frequency receiving antenna or a digital communication receiver for receiving multifunctional radio frequency signals [The I/O port 905 (i.e. multifunctional input unit) includes a radio frequency transceiver for receive radio frequency signals. Zhu at paragraph 119]. Receiving radio frequency signals improves a circuit’s ability to [See Zhu at paragraph 119]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Carolan’s electronic interface to further include a radio frequency receiving antenna or a digital communication receiver for receiving multifunctional radio frequency signals, as taught by Zhu in order improve communicate by enable communication of a radio network.

Regarding claim 7, Carolan teaches a method for intelligent decision-making photonic signal processing, using the intelligent decision-making photonic signal processing system of claim 1, comprising 
(1) using the multi-function input unit to receive multi-functional signals, and modulating the multi-functional signals to a continuous or pulsed optical carrier generated by the light source arrays via the electro-optical conversion module, thereby completing conversion from the multi-functional signals to optical domain signals [Received digital signals are encode/modulated into optical signals using light source arrays and the electronic interfaces DAC (i.e. electro-optical conversion module). See Carolan at paragraphs 36 and 76; FIG. 1]; 
(2) the optical domain signals entering the signal processing units and are distributed into the analog signal processing units or the digital signal processing units according to different functional requirements [The optical signals in the optical neural network are controlled/distributed using the various analog and digital signal processing units. Carolan at paragraphs 47-48; FIGS. 1 & 4]; 
(3) converting the processed signals into electrical signals by the photoelectric conversion module, and splitting the electrical signals into a first part and a second part; outputting the first part of the electrical signals through the multi-function output unit, and inputting the second part of the electrical signals into the artificial intelligence chip for processing, determination, and decision-making; and optionally, processing the processed signals by directly entering and processing in the artificial intelligence chip without conversion and splitting [Detector array 130 (i.e. photoelectric conversion module) generated detected signals that are output to the electronic interface (i.e. multi-function output unit). Carolan at paragraph 39; FIG. 1. The detector can also send part of the received signals back to the optical interference unit (part of the PIC, or artificial intelligence chip) for inference (i.e. processing, determination, and decision-making). Carolan at paragraph 75]; and 
(4) training and constructing a deep learning network in the artificial intelligent chip by the signals entering into the artificial intelligence chip [The photonic integrated circuit (i.e. artificial intelligence chip) is used to train/construct a deep neural network. Carolan at paragraphs 48-49, 75], and at a same time, forming an intelligent signal processing unit through the constructed deep learning network in the artificial intelligence chip; controlling the electro-optical conversion module, the analog signal processing unit, the digital signal processing unit, the photoelectric conversion module, and the multi-function output unit via the intelligent signal processing unit to realize signal receiving and processing, wherein the intelligent signal processing unit performs fast processing, determination and decision on acquired signals, and simultaneously controls signal transmission and information output [The photonic integrated circuit (i.e. artificial intelligence chip) is also used to perform inference/classification using the trained/constructed deep neural network. Carolan at paragraphs 79, 87. This is realized through the controlling of the various units above (See Carolan at paragraphs 47-49) such that fast neural network performance (e.g. image recognition) (i.e. processing, determination, and decision) is achieved. See Carolan at paragraphs 91-92].
Carolan doesn’t teach that the multi-functional input unit receives radio frequency signals, such that the modulation and conversion are from radio frequency signals. In the analogous field neural network platforms, Zhu teaches a multi-functional input that receives radio frequency signals [The I/O port 905 (i.e. multifunctional input unit) includes a radio frequency transceiver for receiving radio frequency signals. Zhu at paragraph 119]. Receiving radio frequency signals improves a circuit’s ability to communicate by enabling it communicate a network [See Zhu at paragraph 119]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Carolan’s electronic interface to further receives radio frequency signals (such that Carolan’s modulation and conversion are from radio frequency signals) as taught by Zhu in order improve communicate by enable communication of a radio network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harris et al., U.S. Patent No. 10,268,232, teaches a photonic integrated circuit for neuromorphic computing.
Brunner et al., "All-optical neuromorphic computing in optical networks of semiconductor lasers”, teaches an optical neural network based on holographic coupling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123